Citation Nr: 1104107	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for hepatitis B, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to January 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which continued the 10 percent rating 
for the Veteran's service-connected hepatitis B.  

The Veteran testified before the undersigned at a May 2009 
hearing at the RO.  The hearing transcript is of record.  

In September 2009, the Board remanded the case for further 
development.  The case has been returned to the Board for further 
appellate action.


FINDING OF FACT

The Veteran's inactive hepatitis B is manifested by complaints of 
chronic epigastric pain, right upper quadrant pain, abdominal 
pressure and fatigue without malaise, anorexia, dietary 
restriction or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
the Veteran's hepatitis B have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7345 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).
The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2).  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a June 2007 letter, issued prior to the initial adjudication 
of the claim, and in a June 2008 letter, the RO or AMC notified 
the Veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letters told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened.  They satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, and the surviving 
elements of Vazquez-Flores notice, including the disability-
rating and effective-date elements of the claims, by the June 
2007 and June 2008 letters.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VA's notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

There was a timing deficiency in that the June 2008 letter was 
sent after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency 
was cured by readjudication of the claim in supplemental 
statements of the case issued in July 2008 and June 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) 
(2010) impose, two distinct duties on VA employees, including 
Board personnel, in conducting hearings: The duty to explain 
fully the issues and the duty to suggest the submission of 
evidence that may have been overlooked.  Bryant v. Shinseki, 23 
Vet. App. 488 (2010) (per curiam).  At the May 2009 hearing, the 
issue was identified, and the Veteran was asked about sources of 
treatment and records that would substantiate an increase in his 
disability.  The Board remanded the case, in part to obtain 
records identified at the hearing.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided proper VA examinations in 
June 2007 and January 2010 for his hepatitis B disability, and he 
has not claimed that his disability has increased in severity 
since the January 2010 examination.

The Board remanded this claim for efforts to obtain Social 
Security Administration records.  These records were subsequently 
obtained and are currently associated with the claims file.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.



General Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered 
from the point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.2 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).
In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).


Analysis

The Veteran's service-connected hepatitis B is currently assigned 
a 10 percent rating under Diagnostic Code 7345.  The 10 percent 
rating has been in effect for more than 20 years and therefore, 
it is protected.  38 C.F.R. § 3.952.  
The Veteran contends that his hepatitis B disability warrants a 
higher rating because his symptoms have worsened.  

Under Diagnostic Code 7345, a 10 percent evaluation is warranted 
for intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks, during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.

A 20 percent evaluation contemplates daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  Id.

A 40 percent evaluation is assigned in cases of daily fatigue, 
malaise, and anorexia, with minor weight loss and hepatomegaly, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least four weeks, 
but less than six weeks, during the past 12-month period.  Id.

A 60 percent evaluation is warranted for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  Id.

A 100 percent evaluation is assigned in cases of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain).  
Id.

Diagnostic Code 7345 also provides that sequelae, such as 
cirrhosis or malignancy of the liver, are to be evaluated under 
an appropriate diagnostic code but not using the same signs and 
symptoms.  Additionally, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician.  Id.

The Veteran was granted service connection and a 10 percent 
rating for hepatitis B in an October 1976 rating decision.  He 
claimed entitlement to an increased rating in May 2007.

He was afforded a VA examination in June 2007, and in accordance 
with a September 2009 Board remand, issued after his May 2009 
hearing, the Veteran was afforded his most recent VA examination 
in January 2010.

During his May 2009 Board hearing, the Veteran testified that he 
experienced daily fatigue and malaise, nausea 2-3 times per week, 
weight loss of 10 to 15 pounds, and right upper quadrant pain; as 
a result of hepatitis B.  VA outpatient treatment records dated 
from May 2006 to July 2010 show; however, that the Veteran only 
complained of fatigue, chronic epigastric pain and abdominal 
pressure, which he believed was related to liver disease.  The 
treatment records also indicate that the Veteran had lost very 
little weight over the years and that he was not on a special 
diet.  Nutritional screenings in November 2008, May 2009 and 
November 2009 show that the Veteran reported that he was not 
having any problem with his diet and that he had not lost any 
weight in the previous six months.  

At a VA examination in July 2000, the Veteran was described as 5 
feet, 6 inches tall, and weighing 183 pounds.

During his June 2007 VA examination, there were no abnormalities 
noted.  Physical examination of the abdomen showed that it was 
not distended, and there was no organomegaly, no edema, no 
cyanosis, no skin signs of cirrhosis and no spider angiomas or 
telangiectasis noticed.  The examiner found that the Veteran was 
not a very good historian.

The examiner also noted that the Veteran denied incapacitating 
episodes related to his liver problems.  He weighed 185 pounds.  
The examiner summarized that the Veteran had evidence of past 
infection from hepatitis A, B and C, but the evidence showed that 
he had recovered from all three, and that there was currently no 
evidence of chronic active hepatitis.  He also noted that as 
shown by normal LFTs at that time, the Veteran had no sequelae 
from either of his hepatitis infections.  

During his January 2010 VA examination, the Veteran complained of 
constant pressure in the epigastric region, a bulging midline, 
intermittent right upper quadrant pain and nausea.  He denied any 
history of jaundice, vomiting, malaise, fatigue, anorexia or 
weight loss.  The examiner also noted that the Veteran was not 
taking medication for any form of liver disease, and there was no 
evidence of chronic hepatitis B.  He was 65 inches tall and 
weighed 183 pounds.

On physical examination showed is abdomen was obese and soft, and 
a large ventral hernia was noted, which was more prominent when 
the Veteran forward flexed.  The hernia was tender to palpation.  
The liver was palpated 1 cm below the costal margin.  No ascites, 
caput, splenomegaly or superficial abdominal veins were noted.  
There was also no evidence of jaundice, muscle wasting, cachexia 
or anorexia.

Viral serologies conducted in January 2010 showed a hepatitis A 
antibody total positive, hepatitis A antibody acute negative, 
hepatitis B surface antibody positive, and hepatitis B surface 
antigen negative, which were interpreted as showing that the 
Veteran did not have active hepatitis B.  Hepatitis B total core 
antibody was positive.  The examiner also noted that hepatitis C 
PCR was not detected and hepatitis B viral DNA was less than 160, 
which was in the reference range.  According to the examiner, 
these results were unchanged from previous examinations, which 
indicated that the Veteran had exposure to hepatitis B in the 
past, but the viral infection had been cleared.

Social Security Administration records show that the Veteran has 
a history of hepatitis and that he has complained of epigastric 
and abdominal pain.  They do not show that the Veteran has 
reported symptoms which would warrant a rating in excess of 10 
percent under Diagnostic Code 7345.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence submitted by the Veteran in the form 
of his correspondence to VA, his statements to various medical 
providers and his testimony before the Board.  

The Veteran is competent to report symptoms of pain, fatigue and 
malaise.  However, the competent medical opinions are to the 
effect that there are no sequelae of the hepatitis B.  Hence, his 
symptoms could not be related to hepatitis B.  The evidence also 
indicates that the Veteran's reports are not credible.  He has 
been found to not be a good historian, and the clinical evidence 
contradicts some of his reports.  For instance, while he 
testified to significant weight loss, the record shows that his 
weight has been remarkably stable.  There has been no evidence of 
most of the symptoms listed in the criteria for a rating in 
excess of 20 percent.  There have been no incapacitating 
episodes, nor is there evidence of a restricted diet, 
hepatomegaly (his liver has not been enlarged on examination), or 
anorexia.  Therefore, a disability rating in excess of 10 percent 
is not warranted under Diagnostic Code 7345.  

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath v. 
Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.

The Board has considered whether "staged rating" may be 
assigned, but the criteria for higher evaluation are not shown 
during any definable period during the course of the appeal.  
Hart v. Mansfield.  In short, the weight of the evidence is 
against a finding that hepatitis B meets or approximates the 
criteria for a rating in excess of the current 20 percent 
evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's disability, as discussed above the Veteran's 
disability has essentially cleared, and his subjective complaints 
of pain, malaise and fatigue are listed in the rating criteria.  
Because these symptoms are contemplated in the rating schedule, 
referral for consideration of an extraschedular rating is not 
warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that the service connected 
hepatitis B disability has caused unemployability.  In this 
regard, the Board notes that evidence of record, including Social 
Security Administration records and VA examination reports, does 
show that the Veteran has been determined to be disabled and 
unemployable, but only as a result of the pain and decreased 
functional ability associated with his non service-connected 
fractures of the upper and lower extremities sustained during a 
motor vehicle accident in 1978.  He has not been found to be 
disabled or unemployable as a result of hepatitis B, which has 
been found to be inactive during the entire appeal period.  As 
there is no evidence of unemployability attributable to the 
service connected hepatitis B, his only service connected 
disability; further consideration of entitlement to TDIU is not 
required.  


ORDER

An increased rating for hepatitis B is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


